The constitutionality of the statute under which this prosecution is brought has been upheld by this court. Hayes v. State, 23 Ala. App. 524, 128 So. 774.
Other questions raised, even if technical error, are not of sufficient moment to warrant a reversal. The issue was clear, and the defendant was permitted to make his defense and to introduce all testimony bearing on the issue offered by him. The issue was for the jury, and we find no prejudicial errors in any rulings of the court.
Let the judgment be affirmed.
Affirmed. *Page 646